 URBAN RESEARCH CORPORATION147UrbanResearchCorporationandHeather BoothUrbanResearchCorporationandLorraineE.McCloud.Cases 13-CA-10333 and 13-CA-10364January 27, 1971DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND JENKINSOn September 8, 1972, Trial Examiner Sidney S.Asher issued the attached Decision in this proceeding.Thereafter, the General Counsel and the Respondentfiled exceptions, supporting briefs, and answeringbriefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions and to adopt hisrecommended Order.'ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adoptsas itsOrder the recommended Order ofthe Trial Examiner and hereby orders that Urban Re-searchCorporation,Chicago, Illinois, its officers,agents, successors,and assigns, shall take the action setforth in the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the complaint be, andit hereby is, dismissed insofar as it alleges violations ofthe Act not found herein.IIn agreement with the Trial Examiner, we find that although McClouddid join other employees in a strike still in progress, Naisbitt had not dis-charged her for doing so, as he had the others, merely allowing her toadvance her scheduled layoff date by some 3 days In these circumstances,we find it unnecessary to consider whether the last paycheck sent toMcCloud after the walkout contained any language "smacking of finality"and, accordingly, deny the General Counsel's motion to reopen the recordfor the purpose of receiving such evidenceTRIAL EXAMINER'S DECISIONSYDNEY S. ASHER, Trial Examiner: On January 19, 1971,Heather Booth, an individual, filed charges in Case 13-CA-10333 against Urban Research Corporation, Chicago, Il-linois, herein called the Respondent. On January 29, 1971,Booth filed amended charges against the Respondent. OnFebruary 5, 1971, Lorraine E. McCloud, an individual, filedcharges in Case 13-CA-10364 against the Respondent. OnApril 12, 1971, the General Counsel of the National LaborRelationsBoard, through the Regional Director, con-solidated the two cases and issued a consolidated complaint.The consolidated complaint alleges that on or about February195 NLRB No. 302, 1971, the Respondent threatened its employees with repris-als if theyengaged inconcerted activties; that on or aboutJanuary 19, 1971, the Respondent terminated its employee,Heather Booth, because of her concerted activitiesin joiningand assistingResearch for the People, a labor organization,herein called the Union, and for presenting grievances to theRespondent; that on or about February 2, 1971, the Respond-ent terminated its employees Lorraine E. McCloud, RobertTredray, John Litweiler, Charles Litweiler, and MichaelJensen because of their concerted activitiesin joining andassistingthe Union and for requesting the Respondent tomeet and confer on grievances.It isfurther alleged, in thealternative, that the Respondent discharged Lorraine E.McCloud on that date "because of her sympathy with herfellow employees who were engaging in ... protected con-certed activityin joining[and] assisting... the Union and forrequesting [the] Respondent to meet and confer on griev-ances." It is alleged that this conduct violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended (29USC Sec. 151,et seq.),herein called the Act. On April 13,1971, the General Counselissued anamendment to the con-solidated complaint. Thereafter the Respondent filed its an-swer, admitting that Heather Booth had been terminated, butdenying that this had been done for the reason stated in thecomplaint, and denying that it had discharged the other fiveemployees named in the complaint. The answerallegesaffirmatively that these five individuals "voluntarily quit theiremployment." On May 11, 1971, the Regional Director is-sued a second amendment to the consolidated complaint andthereafter the Respondent filed its answer thereto.Upon due notice, a consolidated hearing was held beforeme on May 19, 20, and 21, 1971, at Chicago, Illinois. Allparties were represented and were afforded an opportunity toparticipate fully in the hearing. After the close of the hearing,the General Counsel and the Respondent filed briefs, whichhave been carefully considered.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTA. Preliminary MattersThe consolidated complaint alleges, the answer admits,and it is found, that the Respondent is, and at all materialtimes has been, a Delaware corporation with its principaloffice and place of business in Chicago, Illinois. It is engagedin the publishingbusiness.During the calendar year 1970, theRespondent shipped goods valued at more than $50,000 fromitsChicago, Illinois, facility directly to destinations outsidethe State of Illinois. It is accordingly found that the Respond-ent is,and at all materialtimeshas been, an employer en-gaged in commerce as defined in the Act, and its operationsmeet the Board's jurisdictional standards.The complaint alleges that Research for the People is, andat all material times has been, a labor organization within themeaningof the Act. The answer states that the Respondentiswithout knowledge concerning Research for the People andtherefore denies this allegation of the complaint. The recordshows that Research for the People is an organization whichcame into existence in January 1971 and that employees ofthe Respondent participate therein. On January 20, 1971, anumber of the Respondent's employees signed individualcards reading as follows:I the undersigned authorize Research for the People tobargain for me with my employer on all matters con-cerning wages,working conditions, job security andbenefits. 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDThereafter, on January 22, 1971, Research for the Peoplefiled with theBoard a petitionin Case 13-RC-12354,seekingto representfor the purposes of collectivebargaining certainemployees of theRespondent.The petition was later with-drawn.Section 2(5) of the Act provides:The term "labor organization"meansany organizationof any kind, or any agency or employeerepresentationcommittee or plan, in which employees participate andwhich exists for the purpose, in whole or in part, ofdealing with employers concerninggrievances, labor dis-putes,wages, ratesof pay, hours or employment, orconditions of work.The evidence previously described clearly brings Researchfor the People within the above-quoted definition. Accord-ingly,it isfound thatResearchfor the Peopleis,and allmaterial times has been,a labororganizationwithin themeaningof the Act.B.The SettingThe Respondent is designed to research and publish infor-mation concerning urban economic and social developments.Research and information services are sold to corporations,community-funded poor people's organizations,universities,Federal,State,and municipal government agencies,schoolsystems, foundations,and private social institutions.The Re-spondent is also involved in training and education.The Respondent publishes several newsletters:Urban Cri-sisMonitor,a report issued twice a month on the state of thenation's cities, theUrban Reporter,a bimonthly newsletter onurban affairs;Urban Enterprise,a bimonthly newsletter onminority economic development,Urban Employment,a bi-monthly newsletter on minority hiring,training,and upgrad-ing; andSpokeswoman,a monthly newsletter covering trendsin the field of women's rights.The Respondent maintains a comprehensive urban affairsdata bank,which is the result of screening,analyzing, andcoding information from over 1,000 publications,includingdaily newspapers,the underground press, the black press, andother periodicals.Thisinformation is categorized into 12major subject areas concerning urban problems.The databank is produced on microfiche cards under the nameNews-bank.Employees of the Respondent in theNewsbankdivi-sion are classified as screeners,pasters, or indexers.Screenersselect articles from the various newspapers and periodicalsapplicable to the various categories.Pasters take the newsarticles,prepared by the screeners,trim them,and mountthem on appropriate sheets, based on the subject or indexcategories.Indexers catalogue the newspaper articles by aprearranged index,and make suggestions,additions,or dele-tions to the index.The index is a guide to the use of themicrofiche cards on which all the news articles are eventuallyphotographed from the pasteup sheets. The indexes and mi-crofiche cards are sold to various institutions who subscribeto the service. However the Respondent does not take directresponsibility for selling or marketingNewsbank.This isdone by Arcata Microfilm Corporation, herein called Arcata,the Respondent's "partner in the joint venture."It has beencustomary for the Respondent to stop working on news itemsfrom the previous month's publications on the 8th or 9th ofthe month and to deliver the completed work to Arcata forfinal processing on about the 15th of each month. Conse-quently, the period between about the 8th and the 15th ofeach month is a critical period for theNewsbankstaff, andthe workload is "extremely heavy" during this period. TheNewsbankemployees refer to it as the "crunch period."John Naisbitt is, and all material times has been,the Re-spondent's president and chairman of the Board. The Re-spondent also has a number of vice presidents. The presidentand vice presidents together constitute the executive commit-tee of the Respondent. Barbara Birthwright, one of the vice-presidents,is incharge ofNewsbank.So far as the record shows, no labor organization hadattempted to organize the Respondent's employees, nor hadthe employees sought self organization,prior to the beginningof 1971. At times herematerial(January and February 1971)the Respondent employed a total of approximately 20 full-time employees and an undisclosed number of part-timeworkers.C.Case 13-CA-10333,-The Discharge of Heather Booth1.FactsHeather Booth began working for the Respondent in Sep-tember 1970 as a part-time(20 hours per week)indexer ontheNewsbankstaff.iBetween the time of her hire and the endof 1970,Booth took some work home, with Birthwright'sknowledge and approval,two or three times; and betweenJanuary 1 and 15, 1970,Booth again took some work home,with Birthwright'sknowledge and approval,an additionaltwo or three times.2Three times between January 5 and 8, both dates inclusive,'severalNewsbankemployees met at lunchtime in a cafeteria,off the Respondent's premises,to discuss their grievances. Asthe result of these meetings the employees'grievances werereduced to writing and an additional page was attached to thegrievances listing the names and addresses of the employeeswho subscribed including Booth.On the morning of Monday,January 11, thoseNewsbankemployees whose names appeared at the end of the descripp-tion of grievances met in the Respondent's office with Birt h-wright.In accordance with the employees'agreement,Muhammad handed the document to Birthwright,who be-gan to read it aloud.However,instead of completing this,Birthwright pointed out that this was "crunch week" andthat they were all busy,and suggested that further discussionbe postponed until Friday.This was agreed upon, and themeeting ended.Birthwright then took the document to Nais-bittwho, after looking at it, asked Birthwright:"Who ini-tiated this?"Birthwright replied either that she did not know(Birthwright'sversion)or "TheNewsbankpeople them-selves"(Naisbitt's version).The document was later submit-ted byNaisbitt to the Respondent's executive committee,where it was discussed,probably during late afternoon thatday, or possibly on Thursday January 14.Booth's activities during the first 3 days of the January"crunch week"were as follows: She worked at the Respond-ent's premises on Monday and Tuesday,January 11 and 12.Although Birthwright, who hired Booth, testified that Booth was hiredto work only at the Respondent'soffice, I was not impressed with Birth-wright's demeanor while so testifying In any event, regardless of what wassaid at the time of Booth's hire,it is obvious (as will appear hereafter) thatBirthwright did, on occasion,permit Booth to do some work at homeThese findings are based on Birthwright's admission on cross-examina-tion,corroborating Booth's more general testimony that she(Booth) "wouldtake work home frequently."Although Birthwright sought to soften theimpact of her admission by labelling the work which she allowed Booth totake home as "extra work"-presumably in excess of 20 hours per week-Ido not credit this, especially in the light of Booth's credited testimony thatBirthwright,at the time of Booth's hire, had told Booth"the corporationdid not have enough money to pay me [Booth]overtime and as I [Booth]could not work overtime, but that I should put in 20 hours per week "All dates hereafter refer to the year 1971, unless otherwise noted URBAN RESEARCHCORPORATIONOn Wednesday,January 13,she took work home, with Birth-wright's permission.On Thursday,January 14,Booth telephoned to Birth-wright and informed her that the work which she (Booth) hadtaken home was completed and would be delivered to Re-spondent's office. Booth further stated she could not work atthe Respondent's office that day because she had to attend ameeting. She asked Birthwright's permission to take workhome;Birthwnght replied this would be "unacceptable."Booth did not work at the Respondent's premises that day.On Friday,January 15, at about 10:30 a.m.,Booth tele-phoned Birthwright and stated that she (Booth)was "quitesick"and had"made an appointment at student health" andcould not come in to the Respondent's office. She asked if shecould take work home.Birthwright refused the request, but,pointing out that it was payday,asked Booth where her timesheet was so she could have Booth's check prepared. Boothanswered: "In my desk drawer."Booth ended the conversa-tion by saying: "I know this is crisis time.If you reconsideryou can feel free to call me."Birthwright obtained Booth'stime sheet but was unable to understand part of it. Birth-wright telephoned to Booth in order to have the time sheetexplained.During this conversation Birthwright said shewould stop by on Saturday to talk to Booth about something.Booth then repeated that she was sick,but as it was crisistime,if Birthwright wanted her to do work at home over theweekend,she could do so. Again Birthwnght declined.On the evening of Saturday,January 16,while Booth wasat home,she received two telephone calls. The first was fromSusan Davis, one of the Respondent's vice presidents and amember of the Respondent'sexecutive committee. Davisrelated that there had been a meeting of the executive com-mittee at which there had been"general discussion of theUnion,"and that Birthwright had stated that she foundBooth"incompatible"and could not work with Booth any-more.Booth asked Davis: "What does that mean?"Davisreplied that the meaning was not clear.The second telephonecall, from Birthwright, came several minutes later. Birth-wright informed Booth that there was no indexing for Boothto do,as Birthwnght had "done it all." She therefore in-structed Booth not to come into workon Monday. Boothresponded that there was "going to be this union meeting"and that she(Booth) "had a right to attend it."` Birthwnghtthen repeated that Booth was not to "come into the office onMonday to work."Booth remarked:"Barbara,that soundskind of final."Birthwright answered:"It is final."On the afternoon of Sunday,January 17,Davis spoke toNancy Nesewich,then a rank-and-file employee of the Re-spondent,inNesewich's apartment.Davis stated she hadreceived a telephone call from Booth in which Booth relatedthat Birthwright"had called and fired her."Surprised, Nese-wich asked: "How could that happen?"Davis replied that ata recent executive committee meeting Birthwright had sug-gested that Booth should be discharged.Nesewich asked:"Does it have anything to do with the petition?"and Davisanswered. "Well, probably."That same afternoon Booth tele-phoned Birthwright and said she wanted to talk to Birth-wright that day. Birthwnght answered that she was too busyfinishing indexingto talk to Booth.On Monday,January 18,Booth went to the Respondent'soffice and asked Birthwright whether she (Booth)had beendischarged or had been laid off,explaining that if she hadbeen discharged she wanted to "go to the NLRB" and if shehad been laid off she wanted to"file for unemployment com-'As describedabove, the meeting about the employer grievances hadbegun January 11, and had been postponed until January 15 It was laterpostponedto January 19149pensation."Birthwright responded: "You haven't been fired.You have been laid off." Booth then left. That night, whenBooth was at home, Birthwnght telephoned to her and said:"You weren't fired yesterday but you are today." WhenBooth asked why, Birthwright replied because of Booth's"attitude,"pointing out that Booth had been late returningfrom her Christmas vacation,and that Booth"couldn't doindexing...they could hire someone else to do indexing bet-ter," that Booth and Birthwright were"incompatible," andthat Booth had failed to report to work when she was needed-a reference to the previous week.Aftera pause,Birth-wright directed Booth"not to set foot on Urban Research"the next day. Booth protested that she "had a right to comein, there was going to be this union meeting." Birthwrightrepeated that Booth"was not to set foot in Urban Research"and Booth iterated her intention to be there.At this point,Birthwright terminated the conversation.'At about 9 a.m. on Tuesday, January 19, Naisbitt andBirthwright met with someof theNewsbankemployees toresume the discussion of the employee grievances which hadcommenced on January 11 and then been postponed. Boothwas not present.Naisbitt discussed each of the grievances indetail,and indicated the Respondent'swillingness to agree tomost of them.When this was completed one of the em-ployees, Lorraine E. McCloud (the Charging Party in Case13-CA-10364), asked why Booth had been discharged.Birthwright replied that Booth"had been fired because shehad now shown up in`crunch week'when we really neededher " Naisbitt added that"Heather was fired because she wasdoing sloppy work and ... had taken off days without callingin."McCloud remarked:"Why, John,Heather had been ill."Naisbitt responded:"Well, there are other reasons.Heatherisa very power-hungry lady[who was]trying to use ourgroup for her personal purposes"and "had been disloyal tothe company."During this discussion,Birthwright an-nounced that the matter was "a closed issue"and left themeeting. Naisbitt stated that the decision regarding Boothhad been made by Birthwright,that he supported Birth-wright in that decision,and "if they wanted to discuss itBarbara Birthwright is the one that is responsible... theycould discuss it with her"but as far as he was concerned "itwas a closed matter."The meeting then ended.'Later that day Booth appeared at the Respondent's officeand asked Naisbitt if she had "really been fired"He replied."Yes, you really are fired now. You weren't fired yesterdaybut when you came in to work on Monday you blew it."Booth then cleaned out her desk and left. So far as the recordshows, this was the last communication between Booth andany member of the Respondent'smanagement.Later that day, Naisbitt and Birthwnght reported to theRespondent's executive committee,concerning the meetingwith theNewsbankemployees about their grievances. Thatevening, Davis(who had attended the executive committeemeeting) telephone to Nesewich and reported that "HeatherBooth had definitely been fired." Nesewich asked: "Do youmean Heather is being fired as a scapegoat for the petition andthe organizing of theNewsbankemployees?",to which Davisanswered: "Yes." Nesewich remarked that "this was veryunfair"and Davis agreed.''The January "crunch week"appears tohavecome to an end on theevening of January 18with the delivery of most Decembermaterials toArcata'These findingsare basedprimarily on a synthesis of the testimony ofMcCloud and of Robert Field Tredray, another employee To the extent thatthe versionsgiven by Naisbittand Birthwright do not agree, I credit that ofMcCloud and TredrayThe findingsregardingthis conversationare basedon Nesewich's un-(Cont) 150DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.Contentions of the partiesThe parties agree that Booth was terminated during theBooth-Birthwright telephone conversation on the night ofJanuary 18. The complaint alleges this was done because ofBooth's "union and protected concerted activities in joining,assisting,and participating in the formation of the Union, andfor presenting grievances to [the] Respondent." The Re-spondent, in its brief, maintains "that Booth was guilty ofirresponsible employee conductimmediately prior to her be-ing discharged [and] that such irresponsibility was the basisfor the discharge." But the General Counsel, in his brief,argues "that the reason advanced by [the] Respondent, i.e.,`crisis'or 'crunch'time,in justification for its decision wasclearly pretextual, and not the moving or operative cause forthe termination."3.Conclusions as to Booth's dischargeIt is clear, and I find, that the presentation of the list ofgrievances to the Respondent constituted concerted activityprotected by Section 7 of the Act. It is equally clear that, priorto January 15, the Respondent knew the names of the em-ployees involved, for a list of those who participated wasattached to the document delivered to Birthwright. Indeed,Naisbitt's interest in the identity of the proponents of groupaction is shown by his first reaction when the document washanded to him: he inquired "who was behind it ... who hadput it together."' Moreover the record shows that the deci-sion to discharge Booth was made on January 15 by Birth-wright, and acquiesced in by Naisbitt. The question presentedis therefore whether the concerted activities of the employees,and Booth's known participation therein, was a substantialmotivating factor in Birthwright's decision to dischargeBooth, or whether, as the Respondent contends, the solereason for the discharge was Booth's behavior during"crunch week."There are a number of factors to be considered in decidingthe motivation for Booth's discharge: (1) The discharge oc-curred within a week after the Respondent first became awareof the employees' concerted activities; (2) Booth had receivedno prior warning that her conduct was considered unsatisfac-tory and might lead to discharge; (3) Davis, a vice presidentof the Respondent, admitted that Booth was made "a scape-goat for the petition and the organizing of theNewsbankemployees"; (4) There was a significant lack of candor inBirthwright's dealings with Booth. On January 16 Birth-wright told Booth that Birthwright had already completed allthe indexing, yet on the next day Birthwright refused to talkto Booth on the purported excuse that she (Birthwright) wastoo busy finishing the indexing. Also on January 16 Birth-wright assured Booth that Booth's discharge was "final," butdenied testimony.Although Davis was available to testify, no party calledher as a witness.The Respondent attempted to impeach Nesewich's credi-bility by the testimony of Martin Weinstein, another vice president of theRespondent,thatNesewich had remarked"that she was upset with thecompany operations in a number of areas." However,when Nesewich wason the witness stand she was not confronted with this alleged remark, norgiven an opportunity to deny or explain it. In the absence of a properfoundation, it cannot be used to discredit her.Wigmore,Code of Evidence,3rd ed, 1942, #920,InternationalUnionof Operating Engineers, Local106 AFL-CIO (E. C. Ernest Company),140 NLRB 1213, 1214. Further-more,Naisbitt's admission that he discussed Booth's discharge with Davistwice, once probably on January 19, tends to corroborate Nesewich's tes-timony tosome extentNaisbitt testified that he made remarks to the executive committee andto the Newsbank employees indicating that he was pleased that the em-ployees, as a group,had presented written grievances to management In myopinion, based on Naisbitt's demeanor while testifying,these purportedexpressions of pleasure did not ring trueon January 18 Birthwright told Booth: "You haven't beenfired.You have been laid off;" (5) Birthwright repeatedlyinsisted that Booth not "set foot"in the Respondent's prem-ises on the days the Respondent planned to discuss the griev-anceswith the employees-an obvious gambit to limitBooth's further participation in concerted activities; (6) TheRespondent put forward several and sometimes inconsistentreasons for Booth's discharge. Although Birthwright main-tained that Booth's failure to come to the office during"crunch period" (specifically on January 13, 14 and 15) wasthe sole reason for the discharge, Naisbitt indicated thatBooth "blew it" by appearing at the office on January 18.Moreover, Birthwright in her January 18 telephone conversa-tion with Booth stated additional reasons for the discharge(namely incompatibility, late return from Christmas vaca-tion, and lack of ability in indexing) and the Respondent'sattorney in a later letter to a Board attorney listed as addi-tional considerations the unsatisfactory nature of Booth'swork performance, describing her as "unable to comprehendthe principles of indexing [and] totally unsuited for herwork"; (7) At the meeting of January 19 with theNewsbankemployees Naisbitt labelled Booth "very power-hungry" and"disloyal to the Company", and accused her of trying to"use" her fellow employees "for her personal purposes"-clear references to the employees' concerted activities and anindication that the Respondent suspected that Booth hadbeen the instigator of the grievance document; and (8) TheRespondent did not then, and does not now, deny that Boothhad Birthwright's express permission to work at home onJanuary 13, or challenge the truth of Booth's statement toBirthwright on January 15 that she (Booth)was ill.The Respondent raises several defenses. It points to un-denied testimony that Gary Yettick, an employee, was ter-minated in November or December 1970 because "he did notshow up for work on a 'crunch' day." But details are lacking;the evidence does not show whether Yettick had previouslybeen warned, nor whether, like Booth, he had offered to workat home, nor whether, like Booth, he had informed the Re-spondent that he was ill. On the record before me, I amunable to determine to what extent Yettick's case is compara-ble to that of Booth. The Respondent also urges that it didnot discharge any of the other employees whose names ap-pear on the grievance petition. The short answer to such anargument was recently given by the United States Court ofAppeals for the Sixth Circuit as follows:The layoff of a single dissident may have-and may beintended to have-anin terroremeffect on others, andthe Board need not wait until a party commits a grossviolation before it may find any violation at all.'This is particularly true in the instant case, where it appearsthat the Respondent either suspected Booth of being the in-stigator of the concerted activities or decided to make her the"scapegoat."In view of the eight factors described aboveI am con-vinced, and find, that Booth's discharge was motivated, insubstantial part, by her participation in the employees' pre-sentation of the grievance document to Birthwright. A dis-charge so motivated interferes with the protected rights of theemployees guaranteed in Section 7 of the Act and is violativeof Section 8(a)(1). As the affirmative portion of the remedyhereafter recommended would in any event be the same, Ideem it unnecessary to determine whether Booth's dischargeThe Rust Engineering Company v N.L.R.B.,77 LRRM 2885, 2887(C A 6). See alsoN.L.R.B.v.Challenge-Cook Brothersof Ohio,Inc.,374F 2d 147, 152 (C.A. 6). URBANRESEARCHCORPORATIONlikewise violated Section 8(a)(3) of the Act,as alleged in thecomplaint."D. Case 13-CA-10364,-EventsAfterBooth's Discharge1.FactsAs mentioned above,on January 20, some of the Respond-ent's employees signed cards authorizing the Union to repre-sent them in collective bargaining.On January 22, the Unionfiled with the Board a petition in Case 13-RC-12354seekingto represent theNewsbankemployees of the Respondent forbargaining purposes.This petition was withdrawn on Febru-ary 19.In the meantime,on January 29, Naisbitt and Birthwrightmet with the assembledNewsbankemployees. Naisbitt an-nounced that,due to the Respondent's precarious financialcondition,certain steps were going to be taken,including thelayoff,for an indefinite period to commence February 5, oftwoNewsbankemployees,a screener and a paster.Naisbittleft and Birthwright discussed with the employees the choiceof individuals to be laid off.After considerable discussion, itwas decided that McCloud,a full-time employee ofNewsbankwho volunteered to do so,would be the paster to be laid off."The selection of the screener to be laid off was not settled atthat time.At about 5 p.m. on February 1, Naisbitt summoned to hisoffice John Litweiler,a full-time screener on theNewsbankstaff,and informed him that he (John Litweiler)had beenselected as the screener to be laid off,effective February 5.John Litweiler communicated this decision to Charles Lit-weiler,Robert Tredray,and Michael Jensen,three of hisfellow workers on theNewsbankstaff, all of whom werefull-time employees.The four men left the Respondent'spremises together,it then being after the end of the workday.Outside the office they agreed that "we should request ameeting with Naisbitt in the morning to discuss the situa-tion."John Litweiler offered to contact McCloud thatevening"and see what her feelings were."Accordingly, hetelephoned to McCloud and told her what had happened.McCloud agreed that the employees should request a meetingwith Naisbitt and that they"should walk off if John [Naisbitt]refuses the meeting."The next morning,February 2, at about 8:30 a.m.,in theRespondent's office,in the presence of Charles Litweiler, Tre-dray,and Jensen,John Litweiler asked Naisbitt: "We wouldlike to have a meeting to discuss who is going to be laid off."Naisbitt refused,explaining: "We have been having too manymeetings lately."A discussion ensued,in which Charles Lit-weiler joined,regarding the fairness of the selection of JohnLitweiler as one of those to be laid off.Annoyed,Naisbittremarked to the four employees:"I am running this com-pany,you are not."He admonished the employees to "returnto work,"adding that those who wanted to work could do soand those who did not want to work should leave.At thispoint,John Litweiler rose from his desk and stated:"Well,ifwe can'thave the meeting and decide these things, I amready to walk out and anyone who is willing to, who feels asIdo, please come along."In response,Charles Litweiler,Tredray,and Jensen then rose from their desks." Naisbitt10CanadaDry Corporation,154 NLRB 1763, 1764, fn 2, andBI-StateWarehousing,Inc.,192 NLRB No 84, fn 1.11Although McCloud testifiedthat she was a screener,the parties stipu-lated that she was a paster,and John Litweiler,an employee,so testifiedAt that time, in addition to McCloud,there were four pasters and threescreeners" OtherNewsbankemployees took no action151stated that if the employees walked out he was going tointerpret their action as quitting.John Litweiler responded:"On the contrary,we are not quitting ... If you want thework done give us a call and we will be ready to come backas soon as tomorrow morning if you have the meeting."Naisbitt answered: "John,you are not going to get a call. Ifyou walk out you are through." As the four men were puttingon their coats, Naisbitt,angered,stated to the Respondent'scomptroller in a "very loud voice" (which the men couldhear):"These four are through.Send them their checks in themail." The men signed out and left."Outside on the street the four men met McCloud comingto work and told her what had happened.They stated thatif she cared to join them, they would be in a certain drugstore.McCloud entered the Respondent's office and inquiredof Naisbitt what had happened to her four fellow workers. Heanswered:"They weren'tfired,they walked out ... Theydidn't find the conditions around here satisfactory,so theyleft."He told McCloud that if she wanted to work there, shecould, adding that the four men "left on their own accord."McCloud then conferred with Birthwright,after which shereturned to her desk,where she sat pondering what to do.Naisbitt approached and inquired: "Young lady, are you go-ing to work?"McCloud said: "John,since you have all thesepeople gone,I don't want to be laid off."He replied that thedecision to lay off McCloud on February 5 would not bechanged,but if she wanted to leave sooner she could do so.McCloud responded: "Ifs that's the case, I will just have toleave...and go with the others."Accordingly,McCloudcollected her belongings,left the Respondent's office, andjoined the four men at the designated drug store.Except for an incident later that day involving John Lit-weiler and his key to the office,which I consider unimportantto the issues here, none of these five persons has returned tothe Respondent's premises.There has been no picketing.A few days after February 2, John Litweiler and Tredrayreceived checks from the Respondent in payment of wagesdue. On the back of these checks, where they would normallybe endorsed,appeared: "Full and final payment for servicesrendered."John Litweiler blanked out these words beforenegotiating his check.Since February 2 the Respondent has replaced CharlesLitweiler,Tredray and Jensen with full-time replacements.John Litweiler and McCloud,who were to have been laid offon February 5, have not been replaced.2.Contentions of the partiesThe General Counsel does not attack the validity of theRespondent's decision to lay off twoNewsbankemployees foreconomic reasons, nor does he urge that the choice of the twoindividuals to be laid off was discriminatory, nor does hecontend that the Respondent violated Section 8(a)(5) of theAct when Naisbitt on February 2 refused the demand of someof theNewsbankemployees that he confer with them aboutthe layoff.But the complaint alleges that on February 2 Nais-bitt "threatened" the Litweilers, Tredray and Jensen "witheconomic repnsals"-specifically discharge-if they walkedout in protest of Naisbitt's refusal to meet with them. Fur-ther, the complaint alleges that on February 2 Naisbitt dis-charged the four men and McCloud "for engaging in unionand protected concerted activities in ... the formation of theUnion,and for requesting[the] Respondent to meet and con-fer on grievances."In his brief,the General Counsel main-" The findingsregarding these events are based on a synthesis of thetestimonyof John Litweiler and Tredray, corroborated in part by that ofNaisb,tt To the extent that Na,sb,tt'sversion differsfrom that of JohnLitweiler and Tredray, I credit thelatter two 152DECISIONSOF NATIONALLABOR RELATIONS BOARDtains that the four men "were economic strikers, dischargedby [the] Respondent's president for requesting a meeting ona layoff, and for walking out in support of their demand." Hefurther argues that their discharge "results in the conversionof the strike, economic in its inception, to an unfair laborpractice strike." As to McCloud, the General Counsel con-tends that she "stands equally with her co-workers, whom shejoined in sympathy of their cause."The Respondent's defense is that all five individuals volun-tarily quit their employment, or in the alternative they allwent out "on an economic strike to enforce Litweiler's de-mand that Naisbitt grant more meetings." In short, the Re-spondent maintains that none of the five was ever dischargedfor any reason.3.Conclusions as to thethreat of dischargeOn February 2, when the four men rose from their desksin response to John Litweiler's call for a walkout, Naisbittstated that if they walked out he would interpret their actionas quitting. He further warned: "If you walk out you arethrough." This was a clear threat to discharge the employeesin retaliationfor their walkout. As such economic strikesconstitute activity protected by Section 7 of the Act, it followsthatNaisbitt's threat of reprisal interfered with protectedconcerted activity and therefore violated Section 8(a)(1) ofthe Act.4.The discharges of the Litweilers,Tredray, and JensenUndoubtedly, the employees did not intend permanently tosever their employment. John Litweiler made this clear whenhe told Naisbitt: "We will be ready to come back as soon astomorrow morning, if you have the meeting." These are notthe words of men who have no further desire to continue theemployment relationship. On the contrary, these are the re-marks of strikers who seek to remain as employees-but aredetermined to withhold their services until such time as theiremployer agrees to meet and discuss their working condi-tions. It constitutes not a quit but a strike." Nor can anemployer, by simply labeling a walkout as a "quit," depriveit of its essential nature as conduct protected by Section 7 ofthe Act."I find no merit in the Respondent's defense that none of thefour men was discharged. Had Naisbitt permitted the fourmen voluntarily to walk out together, and not taken any stepsagainst them for doing so, there might have been insufficientevidence to support the General Counsel's contention thatthey were discharged. But Naisbitt did not merely stand idlyby when they struck. Instead, he immediately made it clearto them-by stating to the comptroller in their hearing thatthey were "through"-that he was then and there perma-nently severing their employment. This was underscored afew days later when two of them received paychecks contain-ing language unmistakably indicating that they had been dis-charged.I conclude that Naisbitt, in fulfillment of his illegal threat,discharged the four men because they engaged in an eco-nomic strike, before any of them had been replaced. Suchconduct violated Section 8(a)(1) of the Act.16 It may also haveviolated Section 8(a)(3) of the Act, but as the affirmativeremedy would be the same in either event, I need not decidethis issue5.Conclusions regarding McCloud's statusI agree with the General Counsel that McCloud "joined[her coworkers] in sympathy for their cause." As she madecommon cause with them, she too became a striker." How-ever, I cannot agree with the General Counsel's statement inhis brief that the "Respondent's president treated McCloudno differently than the others." Naisbitt told the four menthat if they struck they were through, but he made no suchremark to McCloud. Moreover, there is no evidence that thepaychecksenttoMcCloud after the walkout contained anylanguage smackingof finality. Accordingly, as McCloud hasnot been discharged or otherwise disciplined for her part inthe protected concerted activities of the employees, there hasbeen no violation of the Act as to her.6.Conclusion regarding thestatus of the strikeThe strikebegan as aneffort to force the Respondent tohold a meeting and confer with the employees. Thus in itsinception it was a lawful economic strike. Naisbitt's illegalthreat to discharge the employees if they walked out and theactual discharge, in fulfillment of that threat, prolonged thestrike and converted it into an unfair labor practice strike."So far as the record shows, none of the five employees whowalked out has offered to return to work or has abandonedthe demand for a meeting with Naisbitt. The Respondent hasneither offered to hold such a meeting nor invited the strikersto return to work. The impasse which caused the strike in thefirst place remains and the strike must be regarded as continu-ing at this time.Upon the above findings of fact, and upon the entirerecord, I make the following:CONCLUSIONS OF LAW1.Urban Research Corporation is, and at all material timeshas been, an employer within the meaning of Section 2(2) ofthe Act, engaged in commerce within the meaning of Section2(6) and (7) of the Act.2.By discharging Heather Booth because she engaged inactivities protected by Section 7 of the Act, thereby interfer-ing with, restraining, and coercing its employees in the exer-cise of rights guaranteed in Section 7 of the Act, the Respond-ent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.3.By threatening to discharge and discharging John Lit-weiler,Charles Litweiler,Robert Tredray, and MichaelJensen because they engaged in a strike, thereby interferingwith, restraining, and coercing its employees in the exerciseof rights guaranteed in Section 7 of the Act, the Respondenthas engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4. The above-described unfair labor practices tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce and constitute unfair labor prac-" ° "The essence of a strike is the voluntary concerted withholding of laborrequested by an employer "Columbia Pictures Corporation,82 NLRB 568,577 See alsoN.L.R.B vWashington Aluminum Co.,370 U S 9" Allen Hayosh Industries, Inc,176 NLRB No 57, andNuodex Divisionof Tenneco Chemicals, Inc.,176 NLRB No 79 Respondent citesStuart FCooper Co,136 NLRB 142, but that case is distinguishable on its facts" There is, in my opinion, no evidence to support the General Counsel'scontention that the employees were discharged because they formed theUnion or because they demanded a meeting" Nuodex Division of Tenneco Chemicals, Inc,176 NLRB No 79, andSouthern Greyhound Lines,169 NLRB 627, enfd 426 F 2d 1299 (C A 5)18Astro Electronics, Inc, supra URBAN RESEARCH CORPORATION153tices affecting commerce within themeaningof Section 2(6)and (7) of the Act.5. It is not necessary to decide whether the Respondent hasengaged in or is engaging in unfair labor practices within themeaning of Section 8(a)(3) of the Act.6.By the conduct described in paragraph 3 above, theRespondent converted the economic strike which began onFebruary 2 into an unfair labor practice strike, which is stillin progress.7. The Respondent did not discharge Lorraine E. McCloudin violation of Section 8(a)(1) or (3) of the Act.THE REMEDYAs the unfair labor practices found to have been committedby the Respondent are persuasively related to other unfairlabor practices proscribed by the Act, the danger of theircommission in the future may reasonably be anticipated fromthe Respondent's past conduct." Therefore, in order to effec-tuate the policies of the Act, it will be recommended that theRespondent cease and desist not only from the unfair laborpractices found but also from any other invasion of the em-ployees' Section 7 rights.Affirmatively, it will be recommended that the Respondentoffer Heather Booth immediate and full reinstatement to herformer job or, if that job no longer exists, to a substantiallyequivalent job, without prejudice to the rights and privilegesshe previously enjoyed, and make her whole for any loss ofpay she may have suffered because of her discharge by payingher the amount she normally would have earned from thedate of her discharge to the date of the offer of reinstatement,less her net earnings during this period.We turn next to strikers Charles Litweiler, Tredray, andJensen, none of whom has indicated his willingness to returnto work and all of whom are still on strike.20 The GeneralCounsel urges that they should be fully reinstated with back-pay." However, it is the settled policy of the Board thatstriking employees are not entitled to backpay while they areon strike. Their rights depend on the termination of the strikewhich is ordinarily signified by the strikers' application forreinstatement. Employees who are discharged while on strikemust also indicate abandonment of the strike and a willing-ness to return to work, in order to establish their right to theirjobs and resumption of wages unless there is a showing thatsuch application would be rejected, i.e., that it would havebeen futile." The General Counsel has made no such showing1'It is well established that a discriminatory discharge of an employeebecause of his union activity goes to the very heart of the ActA J KrajewskiManufacturing Co. Inc.,180 NLRB No 17330On cross-examination, Tredray testified as followsQ Have youasked to haveyour job back?A No I have not Mr Naisbitt had indicated we would not be calledback as I say,"You will notget a call" when we had offered we wouldcome back if he called us, I would not receive such a call He then said"You are through " He said to the comptroller "these four are through "And therefore I have taken no actionThis self-serving declaration was volunteered by Tredray Although Iconsider Tredray a candid and forthright witness, I do not believe thisstatement should be extended beyond its precise content Tredray didnottestify that he had broken ranks with his fellow strikers, or that he haddecided to demand that they would not return to work until Naisbitt grantedthem a meeting. In the absence of such a disclaimer, I cannot find that itwould have been futile for Tredray to have made an unconditional offer toreturn to work At most, his testimony shows he never reached the questionof abandonment" Astro Electronics, inc, supra,and cases cited at fn 6 thereof Both theGeneral Counsel and the Respondent cite, in their respective briefs,South-ernGreyhound Lines, supraHowever the Board has pointed out that"Southern Greyhound Lines,unlike the cases [cited in the Trial Examiner'sDecision] involved a dischargedsympathystriker " (Emphasis supplied )here and none of the strikers has applied to return to work.Iperceive no reason in this case to depart from the usualremedy with respect to discharged strikers. Accordingly, itwill be recommended that the Respondent offer to each ofthese three strikers, upon his unconditional application toreturn to work, immediate and full reinstatement to hisformer job or, if such job no longer exists, to a substantiallyequivalent job, without prejudice to his seniority or otherrights and privileges,dismissing,if necessary,any employeehired since February 2 to replace him.At the time the strike began, John Litweiler had beennotified of his pending layoff, effective February 5. Thereforeitwill not be recommended that he be reinstated upon hisunconditional application to return to work. Instead, it willbe recommended that, upon his unconditional application forreinstatement, John Litweiler's name shall be placed on apreferential hiring list for employment in a suitable new open-ing.When such an opening occurs, John Litweiler, in prefer-ence to new applicants, shall be offered the job.Should the Respondent, upon their unconditional offer toreturn to work,fail to reinstateCharles Litweiler, Tredray,or Jensen as provided above, or fail to place John Litweiler'sname on a preferential hiring list and offer him employmentin a suitable new opening in preference to new applicants,then it will be recommended that the Respondent makewhole each such striking employee who unconditionally ap-plies for reinstatement for any loss of earnings suffered be-cause of the Respondent's failure to do so by paying each ofthem the amount he would have earned in the case of CharlesLitweiler, Tredray, or Jensen, from the date of his uncondi-tional application to return to work; and in John Litweiler'scase from the date a suitable new employment becomes avail-able; to the date of the Respondent's offer of reinstatement,less his net earnings during such period.All backpay provided for herein shall be computed on aquarterly basis in the manner established in F.W. WoolworthCo.,90 NLRB 289, including 6 percent interest per year asset forth inIsis Plumbing & Heating Co.,138 NLRB 716. Itwill also be recommended that the Respondent preserve andmake available to the Board, upon request, all records neces-sary to compute the amount of backpay due hereunder, andthat it post appropriate notices.It will further be recommended that the consolidated com-plaint be dismissed, insofar as it alleges that the Respondentdiscriminatorily discharged Lorraine E. McCloud.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,I hereby issue the following recommended:22NuodexDivisionof Tenneco Chemicals, Inc, supra,fn 2 So far as I amaware, the Board has not defined sympathy strikers But even as to sympathystrikers, the General Counsel must show, before they are entitled to rein-statementor backpay, that the strike has terminated As the strike here isstill in progress, it is unnecessary to determine whether Charles Litweiler,Tredray, and Jensen were sympathy strikersUniversal Services, Inc, andAssociates,184 NLRB No 42, cited by the General Counsel, is not in pointThere the strike had ended" In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes 154DECISIONSOF NATIONALLABOR RELATIONS BOARDORDERUrban Research Corporation, Chicago, Illinois, its offers,agents, successors, and assigns, shall:1.Cease and desist from:(a) Discharging its employees or otherwise visiting repris-als upon them because they concertedly present grievances.(b) Threatening to discharge or discharging its employeesbecause theyengage ina lawful strike.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights protected bySection 7 of the Act, except to the extent that such rights maybe affected by an agreement requiring membership in a labororganization as a condition of employment, as authorized inSection 8(a)(3) of the Act.2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Offer Heather Booth immediate and full reinstatementto her former position or, if that position no longer exists, toa substantially equivalent position, without prejudice to herseniority or other rights and privileges previously enjoyed,and make her whole for any loss of pay she may have sufferedby reason of the discrimination against her, with interest atthe rate of 6 percent per year.(b) Upon their unconditional application for reinstatement,offer Charles Litweiler, Robert Tredray, and Michael Jensenimmediate and full reinstatement to their former positions or,if those positions no longer exist, to substantially equivalentpositions, without prejudice to their seniority or other rightsand privileges previously enjoyed, discharging if necessaryany replacements hired after February 2, 1971, and makethem whole for any loss of pay they may have suffered in themanner set forth in the section of this Decision entitled "TheRemedy."(c)Upon his unconditional application for reinstatement,place the name of John Litweiler upon a preferential hiringlist,offer him employment in any suitable new opening inpreference to new applicants, and make him whole for anyloss of pay he may have suffered in the manner set forth inthe section of this Decision entitled "The Remedy."(d) Notify any of the above-named employees, if presentlyserving in the Armed Forces of the United States, of theirright to full reinstatement, upon application after dischargefrom the Armed Forces, in accordance with the SelectiveService Act and the Universal Military Training and ServiceAct.(e) Preserve until compliance with any Order for backpaymade by the Board and, upon request, make available to theBoard or itsagents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary tocompute the amount of backpay due under the terms of thisrecommended Order.(f)Post at its office in Chicago, Illinois, copies of the at-tached notice marked "Appendix."23 Copies of such notices,on forms provided by the Regional Director for Region 13,after being signed by an authorized representative of the Re-spondent, shall be posted by the Respondent immediatelyupon receipt thereof and shall be maintained by it for 60consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily dis-played. Reasonable steps shall be taken by the Respondent to" In the event that theBoard'sOrder is enforced by a judgment of aUnited States Court of Appeals, the words in thenotice reading"Posted byOrder of the National LaborRelations Board" shallbe changed to read"Posted pursuant to a judgmentof the United States Court of Appealsenforcing an Order of the National LaborRelations Board "insure that such notices are not altered, defaced, or coveredby any other material.(g) Notify the saidRegionalDirector, in writing, within 20days from the date of the receipt of thisDecision,what stepsthe Respondent has taken to comply herewith."IT IS FURTHER RECOMMENDEDthat the consolidated com-plaint herein be dismissed,insofar asitalleges that the Re-spondent discharged Lorraine E. McCloud in violation ofSection 8(a)(1) or (3) of the Act." In the event that this recommended Orderis adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify thesaid Regional Director,in writing,within 20 days from the dateof thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discharge or otherwise punish our em-ployees because they concertedly present grievances tous.WE WILL NOT threaten to discharge or discharge ouremployees because theyengage ina lawful strike.WE WILL NOT interfere with, restrain, or coerce ouremployees in the exercise of their right to self-organiza-tion, to form, join, or assist any union, to bargain collec-tively through representatives of their own choosing,and to engage in concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from such activities, except to the extentthat such rights may be affected by an agreement requir-ing union membership as a condition of employment, asauthorized in Section 8(a)(3) of the National Labor Re-lations Act, as amended.WE WILL offer Heather Booth immediate reinstate-ment to her old job or, if that job no longer exists, to asimilar job, without loss of seniority or other privileges,and pay her the wages she lost because of her discharge,with 6 percent interest.WE WILL, upon their unconditional offer to return towork, offer Charles Litweiler, Robert Tredray, and Mi-chael Jensen immediate reinstatement to their old jobsor, if those jobs no longer exist, to similar jobs, and paythem any wages they lose if we fail to do so, with 6percent interest.WE WILL, upon his unconditional offer to return towork, place John Litweiler's name on apreferential hir-ing list and offer him employment in any suitable newopening, before offering it to any new applicant, and payhim any wages he loses if we fail to do so, with 6 percentinterest.WE WILL notify any of the above-named employeeswho are currently serving in the Armed Forces of theUnited States, of his or her right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Act andthe Universal Military Training and Service Act.Our employees are free to become or remain or to refrainfrom becoming, or remaining, members of any union, exceptto the extent that such right may be affected by an agreementrequiring union membership as a condition of employment,as authorized by the National Labor Relations Act. URBAN RESEARCH CORPORATION155URBAN RESEARCHThis Notice must remain posted for 60 consecutive daysCORPORATIONfrom the date of posting and must not be altered, defaced, or(Employer)covered by any other material.Any questions concerning this Notice or compliance withDatedByits provisions, may be directed to the Board's Office, Everett(Representative)(Title)McKinley Dirksen Building,Room 881, 219 S. DearbornThis is an official notice and must not be defaced by any-Street,Chicago, Illinois 60604,Telephone 312-353-7572.one.